UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

JAMIE B.,

                                      Plaintiff,
v.                                                                   6:18-CV-323(TWD)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                              Defendant.
______________________________________________

APPEARANCES:                                         OF COUNSEL:

OFFICE OF PETER M. HOBAIKA, LLC                      B. BROOKS BENSON, ESQ.
For Plaintiff
2045 Genesee Street
Utica, NY 13761

HON. GRANT JAQUITH                                   SIXTINA FERNANDEZ, ESQ.
United States Attorney                               Special Assistant
For Defendant
100 S. Clinton St.
PO Box 7198
Syracuse, NY 13261-7198

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                               ORDER

       Presently before the Court in this action, in which Plaintiff seeks judicial review of an

adverse administrative determination by the Commissioner, pursuant to 42 U.S.C. §405(g), are

cross-motions for judgment on the pleadings.1 Oral argument was conducted in connection with



       1
               This matter, which is before me on consent of the parties pursuant to 28 U.S.C. §
636(c), has been treated in accordance with the procedures set forth in General Order No. 18. Under
that General Order, once issue has been joined, an action such as this is considered procedurally as
if cross-motions for judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure.
those motions on May 21, 2019, during a telephone conference at which a court reporter was

present. At the close of argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found the Commissioner’s determination resulted from the application

of proper legal principles and was supported by substantial evidence, and I provided further detail

regarding my reasoning and addressing the specific issues raised by the Plaintiff in his appeal.

          After due deliberation, and based up the Court’s oral bench decision, which has been

transcribed, is attached to this Order and is incorporated in its entirety by reference herein, it is

hereby,

          ORDERED, as follows:

          (1)    Defendant’s motion for judgment on the pleadings is GRANTED;

          (2)    The Acting Commissioner’s determination that Plaintiff was not disabled at the
                 relevant times, and thus is not entitled to benefits under the Social Security Act, is
                 AFFIRMED; and

          (3)    The Clerk is directed to enter judgment, based upon this determination, dismissing
                 Plaintiff’s complaint in its entirety.

          SO ORDERED.


Dated: May 28, 2019
       Syracuse, New York




                                                     2
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
JAMIE B.,

                             Plaintiff,
vs.                           6:18-CV-323

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                            Defendant.
--------------------------------------------x

      Transcript of a Decision held during a
Telephone Conference on May 21, 2019, at the James

Hanley Federal Building, 100 South Clinton Street,

Syracuse, New York, the HONORABLE THÉRÈSE WILEY
DANCKS, United States Magistrate Judge, Presiding.



                     A P P E A R A N C E S
                        (By Telephone)

For Plaintiff:       OFFICE OF PETER M. HOBAICA, LLC
                     Attorneys at Law
                     2045 Genesee Street
                     Utica, New York 13501
                       BY: B. BROOKS BENSON, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of Regional General Counsel
                     Region II
                     26 Federal Plaza - Room 3904
                     New York, New York 10278
                       BY: SIXTINA FERNANDEZ, ESQ.
                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                 16


1                    (In Chambers, Counsel present by telephone.)
2               THE COURT:   So I have before me a request for

3    judicial review of an adverse determination by the Acting

4    Commissioner under 42 United States Code Section 405(g).    The
5    background is as follows:    Plaintiff was born in August of

6    1969 and is currently 49 years old.    She was 43 years old at

7    the onset of her alleged disability.   She completed high
8    school and last worked in 2008 when she stopped working to

9    care for her younger son.    Her past jobs have included bank
10   teller and a self-employed home care aide.

11              In her application for benefits, she indicated she

12   had a right torn ACL, or anterior cruciate ligament, and
13   fractured tibia that had not healed correctly, plantar

14   fasciitis and also right knee arthrofibrosis.

15              Procedurally, for purposes of this matter,
16   plaintiff filed for Title II benefits on September 9, 2014.

17   She alleged an onset date of disability beginning March 1,
18   2013.   A hearing was conducted by Administrative Law Judge

19   David Begley on October 4, 2016, wherein the plaintiff

20   testified, as did a vocational expert.   The hearing was held
21   open for the receipt of further medical information.

22              ALJ Begley issued a decision on March 7, 2017,

23   noting that per plaintiff's earnings records, her last date
24   insured was March 31, 2013.    The ALJ then found plaintiff was

25   not disabled during the relevant time.   The Social Security



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                  17


1    Administration made that a final determination of the agency
2    by the Appeals Council's denial of plaintiff's request for

3    review dated February 1, 2018.    This District Court action

4    followed.
5                ALJ Begley applied the required five-step

6    sequential test for determining disability.   At step one he

7    found plaintiff had not engaged in any substantial gainful
8    activity during the period from the alleged onset date of

9    March 1, 2013 through the date last insured of March 31,
10   2013.

11               At step two, he concluded plaintiff suffers from

12   the severe condition of right knee arthrofibrosis.
13               At step three, the ALJ concluded that the

14   plaintiff's impairment does not meet or medically equal any

15   of the listed presumptively disabling conditions.    Then,
16   after a review of the record evidence, the ALJ determined

17   plaintiff is capable of performing a full range of sedentary
18   work with additional limitations.

19               At step four, the ALJ concluded plaintiff is unable

20   to perform any past relevant work, and at step five the ALJ
21   applied the Medical Vocational Guidelines as well as obtained

22   the testimony from a vocational expert and concluded that

23   plaintiff was not disabled.
24               As relevant to the time period in question and per

25   the administrative record, plaintiff treated with her primary



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                18


1    care provider Dr. Mathew Ulahannan and orthopedists
2    Dr. Andrew Wickline and Dr. James Dennison as well as

3    physician assistants at Genesee Orthopedic and Plastic

4    Surgery Associates.   Dr. Mathew Ulahannan was a private
5    practitioner and not associated with Genesee Orthopedic.

6    Plaintiff also received treatment by Dr. Russell LaFrance at

7    Hamilton Orthopedic Surgery and Sports Medicine for her right
8    knee beginning January 27, 2014.   She obtained physical

9    therapy at Adirondack Sports Medicine and Physical Therapy
10   beginning in April of 2013 through August of 2013.

11            I've reviewed the record carefully and in light of

12   the arguments of counsel and what counsel have presented in
13   their briefs, I've applied the requisite deferential standard

14   which requires me to determine whether proper legal

15   principles were applied and whether the result is supported
16   by substantial evidence.

17            Plaintiff argues the Appeals Council failed to
18   consider additional medical evidence submitted after the

19   ALJ's decision and failed to remand the claim to the ALJ for

20   consideration of the additional medical evidence under the
21   treating physician rule.   Plaintiff also argues the RFC is

22   not supported by the medical evidence, and that the step five

23   determination was improper.
24            I'll turn first to the Appeals Council's

25   determination not to consider the additional evidence.     Under



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 19


1    the regulations, a plaintiff is expressly authorized to
2    submit new evidence to the Appeals Council without

3    demonstrating good cause.    Also under the regulations, the

4    Appeals Council must consider new and material evidence if it
5    relates to the period on or before the date of the

6    administrative law judge's hearing decision and there is a

7    reasonable probability that the additional evidence would
8    change the outcome of the ALJ's decision.

9             New evidence is any evidence that has not been
10   considered previously during the administrative process.

11   Thus, the Administration need not consider any evidence that

12   is cumulative to that which was already contained in the
13   record prior to the ALJ's decision.

14            Evidence is material in this context if it is

15   relevant to the plaintiff's condition during the time period
16   at issue and it is probative.    The Administration thus need

17   not consider evidence related to plaintiff's condition after
18   the last date insured.

19            Here, the additional evidence submitted to the

20   Appeals Council includes a treatment note from Dr. Ulahannan
21   dated March 11, 2013.    However, this treatment note was

22   already contained in the administrative record that was

23   before the ALJ and therefore is not new medical evidence.
24   Other treatment notes from Dr. Ulahannan submitted to the

25   Appeals Council dated February 13, 2014 to December 13, 2016



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                  20


1    all concern treatment rendered after the last date insured,
2    which is, as I've said, March 31, 2013, and the notes do not

3    relate back to the relevant period.   While the additional

4    notes after the date last insured may show continued
5    treatment and that her knee condition may have worsened over

6    that later time period, plaintiff must show she became

7    disabled on or before the last date insured.   She has not
8    done so with those additional records.

9             I also find that the Appeals Council was correct in
10   determining that the resubmission of Dr. Ulahannan's medical

11   source statement dated February 15, 2017 with the physician's

12   name now printed under the signature does not change the
13   outcome of the decision or the RFC finding.    The ALJ had

14   already reviewed this evidence, which only noted one date of

15   treatment of March 13, 2013, during the period at issue, and
16   the statement does not note when the limitations noted in it

17   were initially present.   Notably, the functional limitations
18   listed by Dr. Ulahannan are generally consistent with

19   sedentary work and with the additional limitations as

20   determined by the ALJ in the RFC.
21            I also reject plaintiff's argument that

22   Dr. Ulahannan's letter dated July 20, 2017, wherein he

23   revised his February 15, 2017 source statement after
24   reviewing other physicians' medical records for the period of

25   March 13, 2013 to May 12, 2014, required the Appeals Council



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                21


1    to grant review.   I find the Appeals Council did not err in
2    finding that the July 20, 2017 letter would not have

3    reasonable -- have a reasonable probability of changing the

4    outcome of the decision of the ALJ.   The opinion is not
5    supported by the findings in Dr. Ulahannan's treatment note

6    of March 13, 2013, nor is it supported by the exam findings

7    of the orthopedic physicians at Genesee Orthopedics,
8    Dr. Wickline and Dr. Dennison, between the date of onset and

9    the last date insured, especially since those medical records
10   were contained in the administrative record at the time of

11   the ALJ's decision and were considered by the ALJ.

12   Additionally, physical therapy records in July and August of
13   2013, which were also part of the administrative record

14   considered by the ALJ, show plaintiff's right knee was less

15   stiff and less painful, her knee was feeling looser and
16   seemed straighter and she was walking easier.   She still had

17   some diminished extension and strength in the right knee but
18   only a slight antalgic gait.

19            All in all, I find the Appeals Council did not err

20   in denying plaintiff's request for review, nor did they err
21   in their explanation of their denial.

22            Next the plaintiff argues the RFC is not supported

23   by the medical evidence and that the ALJ substituted his own
24   opinion in determining the RFC.   I also find this argument

25   unpersuasive.   A plaintiff's RFC is the most she can do



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                22


1    despite her limitations and the determination is ultimately
2    left up to the ALJ, who must consider all medical -- all

3    relevant medical and nonmedical evidence.     The RFC need not

4    perfectly track any one opinion but must be supported by the
5    evidence of record as a whole.

6                I have done a thorough and searching review of the

7    record and find that the RFC is supported by substantial
8    evidence.    There were no gaps in the record for the relevant

9    time period.    The ALJ thoroughly discussed the medical
10   evidence and other evidence of record, formulated the RFC

11   based upon an assessment of all the medical and nonmedical

12   evidence as a whole for the relevant time period, and
13   thoroughly explained his analysis in arriving at the RFC.

14   Based upon the treatment during the relevant time period and

15   the other nonmedical evidence of record, the ALJ found
16   plaintiff capable of sedentary work and provided other

17   limitations including no use of ladders, ropes, or scaffolds,
18   no climbing, kneeling, or crawling, and no more than

19   occasional climbing of ramps or stairs and occasional

20   balancing, stooping, and crouching.
21               Here the relevant period correctly determined by

22   the ALJ was from March 1, 2013 to March 31, 2013, and the

23   administrative record before the ALJ contained all of the
24   medical and nonmedical evidence for that period and beyond.

25   A March 11, 2013 treatment note of Dr. Ulahannan indicates



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 23


1    that plaintiff complained of right knee pain and the exam
2    revealed tenderness with swelling and fluid thrill.   He

3    diagnosed a sprained right knee with effusion.   The x-rays

4    were negative for fracture and he referred her for orthopedic
5    evaluations with directions to use cold compresses and pain

6    medications.

7              As I've already discussed above, the ALJ reviewed
8    Dr. Ulahannan's source statement which only noted one date of

9    treatment of March 13, 2013 during the period at issue.     And
10   the statement does not note when the limitations noted in it

11   were initially present.    Again, the functional limitations

12   listed by Dr. Ulahannan are generally consistent with
13   sedentary work and the additional limitations as determined

14   by the ALJ in the RFC.    I find the weight given to that

15   statement and the reasons for it as explained by the ALJ were
16   proper.

17             Plaintiff also saw orthopedist Dr. Wickline on
18   May 13, 2013, and he diagnosed a right knee injury.   He

19   ordered an MRI, and he directed the plaintiff to rest, weight

20   bear as she could on crutches, and use ice and
21   antiinflammatory medications as well as elevate the leg.    The

22   MRI revealed she had an ACL tear and tibial fracture.   She

23   was then seen by physician assistant Christopher Jones in
24   Dr. Dennison's office on March 20, 2013 and she reported to

25   him that she was able to walk on the knee with little to no



                JODI L. HIBBARD, RPR, CRR, CSR
                        (315) 234-8547
                                                                 24


1    problem.   The PA, whose note was countersigned by
2    Dr. Dennison, noted plaintiff's gait was mildly antalgic with

3    some swelling and decreased flexion and extension of the

4    right knee but no quadriceps atrophy.   Strength was four out
5    of five in the right leg.   He gave her a brace to use to keep

6    her non-weight bearing for a short period of time, from four

7    to eight weeks.
8               On March 29, 2013, just prior to the date last

9    insured, plaintiff was again seen by a PA and Dr. Dennison.
10   At that time, plaintiff had some swelling and effusion with

11   full extension but decreased flexion in the knee.    She was

12   told to work on range of motion and continue icing the knee
13   and continue antiinflammatory medications.

14              Although Dr. LaFrance did not begin treating

15   plaintiff until after the date last insured, the ALJ gave
16   some weight to his suggestion that plaintiff was capable of

17   some work after an initial six-month period after the
18   March 2013 injury.   Dr. LaFrance noted in January of 2014

19   that plaintiff currently enjoyed outdoor activities, walking,

20   and swimming.   She ambulated with a limp and needed no
21   assistive devices.   Her knee was tender but improving with

22   physical therapy and he recommended she continue the therapy.

23   Further notes in 2014 indicate her range of motion was
24   improving and she should continue with icing and continue the

25   antiinflammatory medication.



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                25


1             I find all of the treatment outlined above was
2    thoroughly reviewed by the ALJ and the records provide clear

3    and substantial evidence to support the RFC determination

4    such that meaningful judicial review is possible.   Only where
5    the reviewing court is unable to fathom the ALJ's rationale

6    in relation to the evidence in the record would remand be

7    appropriate for further findings or clearer explanation for
8    the decision.   Here I find the ALJ's analysis regarding

9    plaintiff's functional limitations and restrictions affords
10   an adequate basis for meaningful judicial review, applies the

11   proper standards, and is supported by substantial evidence

12   such that additional analysis would be unnecessary or
13   superfluous.

14            Further, the plaintiff's activities of daily living

15   also support the RFC.    She testified she could drive about
16   four months after the March 2013 injury, and she noted in her

17   function report that she was able to do some cooking daily,
18   help her children get ready for school, do household

19   activities, and light housekeeping.   She could go out alone

20   and walk a little bit.    She shopped for groceries and spent
21   time with her family.    Thus, I find the ALJ properly

22   evaluated the opinion evidence and gave good reasons for the

23   weight given to the opinions and also properly evaluated the
24   other medical and nonmedical evidence and properly explained

25   the reasons for the RFC.



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 26


1             In light of the foregoing and considering the
2    entire record and the ALJ's determination, I find that the

3    ALJ applied the appropriate legal standards of review in

4    determining plaintiff's RFC and the RFC is supported by
5    substantial evidence.    I also find that the ALJ had a

6    complete record for the time period in question.

7             Regarding plaintiff's step five argument, I find it
8    to be without merit.    Since I have found the RFC to be

9    supported by substantial evidence and since the vocational
10   expert's testimony was based upon a hypothetical that was the

11   same as the RFC, the ALJ properly relied on a vocational

12   expert's testimony that plaintiff could perform jobs that
13   exist in significant numbers in the national economy.      The

14   RFC, which I have found properly supported and determined,

15   simply does not indicate that plaintiff would be off task
16   25 percent or more of the workday or that she would need

17   unscheduled breaks during the workday.   Therefore, the
18   Commissioner met her burden at step five and correctly

19   determined the plaintiff was not disabled.

20            So I grant defendant's motion for judgment on the
21   pleadings, I will enter a judgment dismissing plaintiff's

22   complaint in this action.    A copy of the transcript of my

23   decision will be attached to the order should any appeal be
24   taken from my determination.

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 21st day of May, 2019.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
